    Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 1 of 41 PageID #: 17040
                                                                              1


13:12:40             IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


              INTUITIVE SURGICAL, INC., and )
              INTUITIVE SURGICAL OPERATIONS,)
              INC.,                         )
                                            )
                          Plaintiffs,       )
                                            ) C.A. No. 18-1359(MN)
              v.                            )
                                            )
              AURIS HEALTH, INC.,           )
                                            )
                          Defendant.        )


                             Friday, October 16, 2020
                             1:00 p.m.
                             Teleconference


                             844 King Street
                             Wilmington, Delaware


              BEFORE:   THE HONORABLE MARYELLEN NOREIKA
                        United States District Court Judge




              APPEARANCES:


                            SHAW KELLER LLP
                            BY: KAREN E. KELLER, ESQ.

                             -and-

                            DURIE TANGRI LLP
                            BY: ERIC C. WIENER, ESQ.

                            -and-

                            FINNEGAN HENDERSON FARABOW GARRETT & DUNNER LLP
                            BY: FRANK A. DeCOSTA, III, ESQ.
                            BY: JACOB A. SCHROEDER, ESQ.

                                       Counsel for the Plaintiffs
    Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 2 of 41 PageID #: 17041
                                                                              2


        1
              APPEARANCES CONTINUED:
        2

        3
                            RICHARDS LAYTON & FINGER, PA
        4                   BY: KELLY E. FARNAN, ESQ.

        5                   -and-

        6                   DESMARAIS LLP
                            BY: JOHN M. DESMARAIS, ESQ.
        7                   BY: PAUL A. BONDOR, ESQ.
                            BY: JAMIE L. KRINGSTEIN, ESQ.
        8                   BY: DEBORAH J. MARIOTTINI, ESQ.

        9
                                       Counsel for the Defendant
       10

       11

       12                         _ _ _ _ _ _ _ _ _ _ _

       13

       14

12:57:3215                  THE COURT:    Good afternoon, counsel.      Who is

12:57:3516    there, please?

13:02:3617                  MS. KELLER:    Good afternoon, Your Honor.       It's

13:02:3918    Karen Keller from Shaw Keller on behalf of Plaintiff,

13:02:4219    Intuitive Surgical.     And with me on the line today is Eric

13:02:4620    Wiener from Durie Tangri, as well as Frank DeCosta and Jacob

13:02:5321    Schroeder from Finnegan.

13:02:5422                  THE COURT:    Good afternoon to you.

13:02:5423                  And for Auris?

13:02:5624                  MS. FARNAN:    Good afternoon, Your Honor.       It's

13:02:5925    Kelly Farnan from Richards, Layton & Finger on behalf of
    Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 3 of 41 PageID #: 17042
                                                                              3


13:03:03   1   Auris.    And I'm joined today from my co-counsel from

13:03:06   2   Desmarais LLP, John Desmarais, Paul Bondor, Jamie Kringstein

13:03:11   3   and Deborah Mariottini.     And we also have a client

13:03:14   4   representative on the line, Michael Timmons.

13:03:17   5                 THE COURT:    Okay.   Good afternoon to all of you

13:03:20   6   as well.

13:03:21   7                 So we have here another motion to strike

13:03:24   8   portions of a Dr. Prowse report, this time it's his reply

13:03:30   9   report.    And the requested to strike his new calculations of

13:03:3310     lost profits and his reliance on a technical expert

13:03:3711     regarding comparability of technology and licenses.          I have

13:03:4312     read all of the papers including the exhibits attached, or

13:03:4713     at least the relevant portions of the exhibits attached and

13:03:5014     I would like to hear argument on the issues one at a time.

13:03:5315     First the new lost profits analysis, I'll hear first from

13:03:5816     Defendant.   Who is going to argue that?

13:04:0017                   MR. BONDOR:   Your Honor, Paul Bondor on behalf

13:04:0318     of Auris.    I'll be speaking today for the Defendants.

13:04:0619                   THE COURT:    Okay.

13:04:0820                   MR. BONDOR:   Your Honor, in past conferences you

13:04:1121     have mentioned your bright-line rule if it's not timely

13:04:1622     disclosed you don't get to use it at trial.        As we noted we

13:04:1923     set out two specific areas where Intuitive disregarded your

13:04:2324     scheduling orders to introduce brand-new theories and

13:04:2325     information in the reply report.      And Plaintiff, Intuitive,
    Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 4 of 41 PageID #: 17043
                                                                              4


13:04:28   1   has the burden to prove damages.      In this case, Intuitive

13:04:31   2   seeks about $150,000,000 in reasonable royalties --

13:04:36   3                THE COURT:    I read the papers, I know, and I

13:04:38   4   read the report and how much they're asking and lost

13:04:41   5   profits, but just get right to the issue here, tell me why.

13:04:48   6                MR. BONDOR:    Certainly.

13:04:49   7                THE COURT:    Their position is you didn't ask for

13:04:51   8   it and so we gave you what you asked for and, you know, we

13:04:56   9   don't have to give you more, so you can't really claim

13:04:5910     surprise.   Tell me why that's wrong.

13:05:0211                  MR. BONDOR:    Okay.   First of all, it is

13:05:0412     absolutely incorrect to say that we never asked for it.          We

13:05:0713     did ask for it.    It's not even a credible assertion.        The

13:05:1214     materials were covered by multiple discovery requests, rules

13:05:1515     and the Court's own scheduling order.       I mean, first and

13:05:1816     foremost the scheduling order required disclosure of all the

13:05:2117     opinions and the basis therefore in their opening reports

13:05:2418     for every issue on which they had the burden of proof.

13:05:2819     We're happy -- I mean, there are so many that it's

13:05:3120     voluminous, but we would be happy to provide the Court with

13:05:3421     a complete list if it would be helpful, but just by way of

13:05:3822     example, interrogatory number 8 sought disclosure of all

13:05:4323     facts and reasons for any claim of damages, including

13:05:4724     specifically lost profits.     It asked for all identification

13:05:5025     of all associated costs and gross revenues and net profits
    Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 5 of 41 PageID #: 17044
                                                                              5


13:05:53   1   in units and dollars.     Intuitive's response called it

13:05:57   2   premature and pointed to timing of expert discovery and

13:06:01   3   promised to submit an expert report detailing their claim.

13:06:02   4                In addition to that we have the requirements of

13:06:03   5   the initial disclosures under Rule 26, they require

13:06:07   6   computation of damages, disclosure of documents and

13:06:10   7   evidentiary material on which any computation is based and

13:06:13   8   the names of people with discoverable information.          You're

13:06:16   9   supposed to provide that even independent of any discovery

13:06:1910     requests.

13:06:2011                  But in addition to those things we also had

13:06:2212     numerous document requests.      Again, the list goes on and on,

13:06:2513     but that goes specifically for request number 80 which is

13:06:3014     documents supporting or refuting any claim for damages; 81,

13:06:3315     documents showing sales revenues and profits; 82, documents

13:06:3816     sufficient to show profitability.       And there are more and

13:06:4117     more of them.   But on top of that we also had depositions,

13:06:4318     both 30(b)(6) and individual, of company representatives

13:06:4719     Jones and Patton and supplemental discovery on Moses.          So

13:06:5120     unambiguously, not only did we ask for it, not because this

13:06:5521     is a matter on which they bear the burden of proof, it was

13:06:5722     incumbent upon them in compliance with Your Honor's

13:07:0223     scheduling order to come forward with all of their theories

13:07:0524     for lost profits and all of the evidence on which they

13:07:0725     relied.
    Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 6 of 41 PageID #: 17045
                                                                              6


13:07:08   1                These two new theories, I want to focus on the

13:07:11   2   fact that they are indeed brand-new theories.         It is not

13:07:15   3   just a new calculation, it is not simply responsive to

13:07:19   4   something that we did in our reports.       So in their opening

13:07:24   5   report, Dr. Prowse very specifically treated the two

13:07:29   6   Plaintiffs together.    The two Plaintiffs are Intuitive

13:07:33   7   Surgical, Inc., we call them ISI --

13:07:35   8                THE COURT:    I get it.    ISI and ISO.    I

13:07:40   9   interrupted you not because I wanted to show you that I read

13:07:4310     your letter, but because I wanted to -- I think that there

13:07:4611     is sometimes folks refer to them as different things.          In my

13:07:4912     head because I read your letter first, I have them as ISI

13:07:5313     and ISO, so I would appreciate if everybody referred to them

13:07:5714     that way.

13:07:5815                  MR. BONDOR:    Wonderful.    Thank you, Your Honor.

13:08:0016     I'll continue to do that.

13:08:0317                  So in his opening report, he specifically treats

13:08:0618     both of the Plaintiffs together.       There is no doubt about

13:08:0919     it.   There is no dispute about it.      I point Your Honor to

13:08:1320     paragraph 71 in the Mariottini declaration Exhibit 5, but he

13:08:1721     treats the lost profits question as consolidated between the

13:08:2122     two entities.   In fact, throughout his entire report he

13:08:2423     makes no distinction between the two, he refers to them all

13:08:2824     as Intuitive.   He will tell us that's because he assumed

13:08:3125     that all profits inextricably flowed to ISO.        We neither
    Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 7 of 41 PageID #: 17046
                                                                              7


13:08:38   1   think that's true and we don't think that it's proven, but

13:08:41   2   in any event, that was the position that he took in his

13:08:44   3   opening report.

13:08:45   4                 There was no mention of any legal or factual

13:08:48   5   theory separating out a patent owner's profits.         There was

13:08:52   6   no mention of any intercompany transfers or arrangements

13:08:55   7   that supposedly relate to any distinction between the two

13:08:58   8   plaintiffs.   That's not surprising, Your Honor, because

13:09:00   9   Intuitive produced no information in the case that said any

13:09:0410     of those things, not in interrogatory responses, not in

13:09:0711     documents, not the deposition.      Our damages expert responded

13:09:1012     to that opening report as you might expect, she opined that

13:09:1413     there were no lost profits.

13:09:1514                   She pointed out that Dr. Prowse didn't isolate

13:09:1915     any amounts specific to the patent owner as the law required

13:09:2216     and she made various criticisms of his view of this but for

13:09:2717     world, this part of the lost profits analysis, including

13:09:3018     market dynamics, ignoring the reality of COVID impacts,

13:09:3419     ignoring the timing of Intuitive's product introduction.

13:09:3820                   But in Intuitive's reply report for the first

13:09:4221     time, Intuitive's expert Prowse offered two brand-new

13:09:4622     theories on brand-new undisclosed information.         Again, there

13:09:5023     is no dispute about the fact that it's brand-new, it's set

13:09:5324     out in five specific paragraphs there in the Mariottini

13:09:5725     declaration Exhibit 1.     First, in paragraphs 247 and 248, he
    Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 8 of 41 PageID #: 17047
                                                                              8


13:10:03   1   asserts for the first time that after ISOP sells products to

13:10:07   2   ISI, that later there is some reconciliation process that

13:10:12   3   leaves ISI with quote, a typically 1 to 4 percent operating

13:10:17   4   margin.   That's what he says.     So the first time in his

13:10:20   5   reply, he sets out a legal theory, now this is supposedly

13:10:25   6   ISOP's profit and then he for the first time calculates a

13:10:30   7   new lost profits number using this what we'll call a

13:10:33   8   reconciliation process theory.

13:10:36   9                The second instance in paragraphs 249 to 251, he

13:10:4110     offers a second new theory.      In this one, he assumes that

13:10:4511     ISOP makes discounted sales to ISI and he uses that assumed

13:10:5112     discounted revenue to come up with another number that he

13:10:5413     says is representative of ISOP's profits.        We call that the

13:10:5914     discounted sales theory.

13:11:0115                  Now neither of those two new theories, not the

13:11:0516     reconciliation process theory, not the discounted sales

13:11:0817     theory, they are not responsive modifications of

13:11:1118     calculations.   They're brand-new legal theories.        They're

13:11:1419     offered as new and different ways to calculate lost profits.

13:11:1820     And they're based on brand-new factual information that was

13:11:2221     never disclosed in the opening reports and never previously

13:11:2522     disclosed at any point in the litigation.

13:11:2723                  Now I know --

13:11:2924                  THE COURT:    Tell me -- and I read the

13:11:3225     deposition, the excerpts of the deposition of Ms. Moses that
    Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 9 of 41 PageID #: 17048
                                                                              9


13:11:35   1   were sent to me and about all the questions of what the

13:11:39   2   margins are between ISI and ISOP and whether they were the

13:11:43   3   same or different and how that worked and she didn't know

13:11:47   4   that.   Were there questions asked about the distribution

13:11:53   5   agreement and any changes that had been made to that?

13:11:57   6                 MR. BONDOR:   Well, so I don't recall that Moses

13:12:02   7   was asked about the distribution agreement.        And that's not

13:12:07   8   surprising.   Because although Intuitive now asserts that

13:12:13   9   hey, this is reliant on a document, the Intuitive

13:12:1710     distribution agreement, in fact Dr. Prowse's opening report

13:12:2311     doesn't cite the distribution agreement at all.         And all of

13:12:2612     these new theories don't appear in the distribution

13:12:3013     agreement.    As a matter of fact, the distribution agreement

13:12:3414     to the extent that it has anything at all about

13:12:3715     distributions between the parties, Dr. Prowse in his opening

13:12:4416     theory, or rather it talks entirely about a different scheme

13:12:4817     for transfer pricing that Prowse entirely ignores.          As a

13:12:5218     matter of fact, at his deposition Dr. Prowse confirmed that

13:12:5519     he doesn't cite the distribution agreement in his opening

13:13:0020     report, and it is not enlisted in the materials considered

13:13:0421     for his opening report.

13:13:0622                   In point of fact, these theories, the new

13:13:0923     theories are inconsistent with what the distribution

13:13:1124     agreement says and you know that that's true because in

13:13:1525     Dr. Prowse's reply reports, he actually states in
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 10 of 41 PageID #: 17049
                                                                              10


13:13:20   1   paragraph 247 citing a discussion with Moses that Intuitive

13:13:25   2   as a group no longer does what the Intuitive distribution

13:13:29   3   agreement says, but instead comes up with this new true up

13:13:34   4   or reconciliation scheme.

13:13:37   5               So when Ms. Moses was deposed, and Ms. Moses was

13:13:41   6   deposed as part of the supplemental discovery that Your

13:13:44   7   Honor permitted after all of this stuff came out for the

13:13:47   8   first time in his opening reports, we deposed Ms. Moses on

13:13:52   9   all of the spreadsheets on which she relied, and we compared

13:13:5610     them with the only other spreadsheet that they had ever

13:14:0011     produced relating to revenues and profits.        Now, we did ask

13:14:0512     her whether any of those spreadsheets discriminated between

13:14:0913     ISOP's profits versus ISI profits and she confirmed on

13:14:1514     multiple occasions as Your Honor sees from the transcript

13:14:1815     that she had absolutely no knowledge of that fact.         But to

13:14:2116     answer Intuitive's assertion that well, we should have asked

13:14:2517     her about nonconsolidated profit sheets, first of all, there

13:14:2918     were no nonconsolidated profit sheets that were ever

13:14:3319     produced in the litigation.     And our deposition of Ms. Moses

13:14:3720     was taken in direct response to their opening expert report

13:14:4121     and their opening expert report made no distinction between

13:14:4422     the two entities.   There was absolutely no reason for us to

13:14:4823     seek additional witnesses or preparation of additional

13:14:5324     witnesses to separate out the profit between them --

13:14:5625                 THE COURT:    Okay.   And I apologize, the phone
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 11 of 41 PageID #: 17050
                                                                              11


13:15:02   1   doesn't always kick over immediately, so if you breathe

13:15:05   2   every once in a while, Mr. Bondor, it would help me to ask

13:15:08   3   questions.

13:15:08   4                  MR. BONDOR:   I'm sorry, Your Honor.     I

13:15:10   5   apologize.

13:15:11   6                  THE COURT:    That's okay.   Just the limits of our

13:15:15   7   system here.    It's not your fault.

13:15:17   8                  But if I were to agree with you and strike

13:15:21   9   paragraphs 247 through 251 and the new part, I need to

13:15:2910     understand for purposes of understanding the importance of

13:15:3511     the information, prejudice, things that I need to address in

13:15:4012     making this ruling, what is going to happen?        Does that mean

13:15:4413     lost profits are out or does that mean they're stuck with

13:15:4814     the lost profit that they asserted in the opening report

13:15:5315     which seems like it's a number that's about $30 million or

13:15:5716     20 to $30 million higher than the current one.        So tell me

13:16:0417     -- I already know what happened when I allowed the

13:16:0618     deposition to go forward the last time you moved to strike,

13:16:0919     now tell me what happens if I don't allow anything in

13:16:1320     connection with this motion to strike.

13:16:1521                    MR. BONDOR:   Yes, Your Honor.

13:16:1622                    If you grant our motion to strike, then they

13:16:2023     will be left with their lost profits theory as set forth in

13:16:2424     the opening report.

13:16:2625                    THE COURT:    And that's subject to your motion
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 12 of 41 PageID #: 17051
                                                                              12


13:16:31   1   for summary judgment saying it's not appropriate because it

13:16:35   2   doesn't have -- it doesn't ask for lost profits from the

13:16:40   3   correct entity; right?

13:16:43   4               MR. BONDOR:    That is correct, Your Honor, yes.

13:16:46   5               THE COURT:    And if I were to deny that motion

13:16:48   6   for summary judgment, then they would have to go forward on

13:16:52   7   their theory in the opening report subject to

13:16:57   8   cross-examination as to why it's wrong and response from

13:17:00   9   your expert or something else?

13:17:0210                 MR. BONDOR:    I think that they would do exactly

13:17:0611     as what you just described.     I think that, of course, it's

13:17:1112     our view that because that theory as set forth and the facts

13:17:1513     on which that theory is set forth and based are legally

13:17:1914     insufficient that at some point whether it turns out to be

13:17:2415     summary judgment or it turns out to be judgment as a matter

13:17:2716     of law, that theory and those facts will not be able under

13:17:3117     any -- for any reasonable juror, they won't be sufficient to

13:17:3518     prove the patent owner's damages, and so down the road I

13:17:4019     think ultimately they will not be able to prove their lost

13:17:4320     profits damages.   But if you were to grant our motion to

13:17:4721     strike as requested, they would be left ostensibly with

13:17:5322     their first theory of lost profits.

13:17:5523                 I will observe, though, for the Court that they

13:17:5824     have abandoned that theory, and they have abandoned that

13:18:0225     theory if, in fact, in the summary judgement and Daubert
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 13 of 41 PageID #: 17052
                                                                              13


13:18:07   1   briefing they are relying entirely on the two new things

13:18:13   2   that they -- two new theories that they first put forward in

13:18:18   3   the reply reports.    So yes, they would be left with their

13:18:21   4   first theory.   They've already run away from it and

13:18:24   5   abandoned it in writing, so whether they would persist with

13:18:28   6   that legally deficient theory or not is not really a

13:18:32   7   question for me, but yes, if they chose to try to make new

13:18:38   8   law they could rely on that.

13:18:40   9               THE COURT:     Let me hear from the Plaintiffs.

13:18:4310     Who is going to respond?

13:18:4511                 MR. WIENER:    Thank you, Your Honor.       This is

13:18:4712     Eric Wiener for Intuitive.     I first just with a housekeeping

13:18:5213     matter, I would like to make a request on the record that we

13:18:5514     would like to review the transcript from this hearing to see

13:18:5915     whether or not anything needs to be redacted.        There is

13:19:0316     likely fairly sensitive profit issues that are going to be

13:19:0617     discussed and have already been discussed and we'll file the

13:19:0918     appropriate motion afterwards.

13:19:1119                 THE COURT:     I will give you a very short period

13:19:1420     of time to do that, but okay.

13:19:1721                 MR. WIENER:    Thank you, Your Honor.

13:19:1822                 Your Honor, there is a lot that Mr. Bondor

13:19:2123     covered so I will try my best --

13:19:2424                 THE COURT:     Right.   What I need to understand is

13:19:2825     where -- I'm not going to agree with you that this was never
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 14 of 41 PageID #: 17053
                                                                              14


13:19:34   1   asked for because it seems to me you had the burden of proof

13:19:39   2   on damages, you needed to show that the damages, lost

13:19:44   3   profits damages were from ISOP, you had to produce the

13:19:48   4   documents that would be used to show that and at least give

13:19:51   5   them some understanding that you were going to be making

13:19:54   6   that assertion.

13:19:55   7                 I don't think there is anything in Dr. Prowse's

13:19:58   8   opening report on that.     And then he came in and he really

13:20:01   9   did redo his lost profits as I see it to address a

13:20:0710     criticism.    And, you know, this isn't the typical kind of

13:20:1011     way you address a criticism in a reply report saying oh, it

13:20:1412     doesn't matter, or yeah, I corrected that arithmetic error

13:20:1813     or oh, yeah, I included a few wrong sales and I'll take

13:20:2214     those out.    This is a pretty new theory.     And it's not a

13:20:2615     straightforward theory.     I got to tell you, I read those

13:20:2916     paragraphs many times, and you know, it's kind of

13:20:3317     convoluted.   So how is it that you think in a reply report

13:20:3818     he can come in and disclose something that was not

13:20:4119     previously disclosed?

13:20:4620                   MR. WIENER:   Thank you, Your Honor.      This is

13:20:4721     Eric Wiener for Intuitive.

13:20:5022                   Your Honor, Dr. Prowse did include in his

13:20:5223     original report a theory regarding lost profits suffered by

13:20:5724     ISOP.   The paragraph that Mr. Bondor cited to is included in

13:21:0225     both of the declarations.     Paragraph 71 concludes that the
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 15 of 41 PageID #: 17054
                                                                              15


13:21:06   1   profits suffered by ISOP are the profits suffered by both

13:21:10   2   Intuitive and ISI and in coming to that conclusion,

13:21:14   3   Dr. Prowse relied on deposition testimony from Mr. Patton

13:21:17   4   who testified during discovery that the money went back to

13:21:21   5   ISOP.   So to say that there was not a theory in the original

13:21:26   6   report about what ISOP's profits were is not a correct

13:21:31   7   theory --

13:21:32   8                THE COURT:    I'm sorry, I'm sorry, but that's a

13:21:34   9   different theory than what he's now arguing; right?

13:21:3910                  MR. WIENER:    Well, no, Your Honor, I would say

13:21:4111     it's a different calculation.     In his original report he was

13:21:4412     saying that because based on record testimony, based on

13:21:4713     Mr. Patton's deposition, he concluded that 100 percent of

13:21:5014     the profits went to ISOP.     He then read Ms. Dean's report

13:21:5515     where she criticized his opinion, she pointed to other

13:21:5816     record evidence that was intentioned with the conclusion

13:22:0117     that 100 percent of the lost profits went to ISOP.         And she

13:22:0518     conducted her own model based on the distribution agreement

13:22:0819     and other documents.    He considered that criticism where she

13:22:1220     said that he got it wrong that it's not a hundred percent

13:22:1521     that goes to ISOP.    He looked at the documents she cited.

13:22:1822     He conducted an investigation.      And he determined that it

13:22:2323     would be appropriate to make an adjustment to his

13:22:2524     calculation of four percent discount to his 100 percent

13:22:2825     approach that he took in the opening report.        And that is
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 16 of 41 PageID #: 17055
                                                                              16


13:22:31   1   the main calculation that he offers in his reply.         It is a

13:22:36   2   different calculation and an adjustment, a very minor

13:22:39   3   adjustment to his original calculation 100 percent, but it

13:22:43   4   is not a new theory.    It is still presenting the theory of

13:22:47   5   the profits that the patentholder ISOP lost.

13:22:51   6               THE COURT:    And was there any place during

13:22:53   7   discovery that the four percent discount was disclosed?

13:22:59   8               MR. WIENER:    No, Your Honor.     And because

13:23:02   9   although Mr. Bondor recites a lot of different document

13:23:0510     requests and interrogatories, they never asked for that.

13:23:0811     The question of what -- how does the distribution agreement

13:23:1212     work and how are the profits falling.       In fact --

13:23:1513                 THE COURT:    Right.    But you produced a

13:23:1814     distribution agreement, and as I understood what was being

13:23:2115     said was that the distribution agreement says one thing, but

13:23:2516     then at some point, perhaps after the deposition, Ms. Moses

13:23:2917     found out that how it works has changed a little bit and now

13:23:3318     there is this two-step process and well, how -- I mean, it's

13:23:3819     not Defendant's burden to come back and say here are the

13:23:4220     ways that we think you're going to screw up a lost profits

13:23:4621     calculation, let us make sure we understand it.        I mean, if

13:23:4922     you wanted to come forward and say that it was somehow based

13:23:5423     on the discount, don't you have to produce that?

13:23:5924                 MR. WIENER:    Your Honor, first of all, we did

13:24:0125     produce the distribution agreement and we also produced a
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 17 of 41 PageID #: 17056
                                                                              17


13:24:04   1   witness who provided testimony on the distribution agreement

13:24:07   2   back in January.   That was Dr. Jones.      He was asked

13:24:12   3   questions about the distribution agreement, but didn't ask

13:24:14   4   him how it was being used in allocating profits currently.

13:24:18   5   It wasn't a question that was posed to him and it wasn't

13:24:20   6   Intuitive's burden to provide information and details about

13:24:24   7   the --

13:24:24   8                 THE COURT:    Wait.   Let me just ask you.    At any

13:24:27   9   point in his deposition or in any documents that were

13:24:3010     produced, was there any hint that this agreement was not

13:24:3411     being followed currently by -- that there had been changes

13:24:3912     made?    I'm just trying to figure out what is fair to ask the

13:24:4413     Defendants to be figuring out, the questions to ask, if you

13:24:4914     just give them an agreement and you say here we're going to

13:24:5215     give you a witness on the agreement and they don't say okay,

13:24:5516     have any changes been made to this that weren't produced to

13:24:5817     us, I don't know, that seems like you're putting the burden

13:25:0318     on them rather than on you.

13:25:0519                   MR. WIENER:   I understand, Your Honor.      And let

13:25:0620     me address that.   First of all, the distribution agreement

13:25:0921     which was from 2010, in the portion where it identified the

13:25:1322     intercompany pricing makes clear that the pricing that it is

13:25:1623     explaining and setting forth in the agreement is an initial

13:25:1924     set of pricing and that was ten years ago.        Additionally,

13:25:2325     Intuitive did produce a spreadsheet that provided
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 18 of 41 PageID #: 17057
                                                                              18


13:25:27   1   intercompany transfers of money in connection with sales of

13:25:31   2   the DaVinci and Ion products.     And based on that information

13:25:37   3   it is clear that the -- the specific calculation of prices

13:25:40   4   that was identified in the exhibits in the 2010 distribution

13:25:45   5   agreement was out of date, and it seemed identified as such

13:25:49   6   and says that in her report.

13:25:51   7               There was record evidence that the specific

13:25:54   8   approach followed in the 2010 pricing agreement was out of

13:25:59   9   date and the document itself would suggest that that was an

13:26:0210     initial approach in any event.      And again, Dr. Prowse then

13:26:0711     relied on the deposition testimony from Taylor Patton where

13:26:1012     he testified that the money went back to ISOP in his

13:26:1313     original report.

13:26:1414                 Now, from that position, he meets the initial

13:26:1915     burden to determine what ISOP's profits were that was met in

13:26:2316     the initial report, he calculated it at 100 percent and took

13:26:2717     Ms. Dean's criticisms into account, determined what the

13:26:3118     current situation is in terms of the application of the

13:26:3519     distribution agreement, again, all in considering her

13:26:3820     criticism, she wasn't -- criticisms to his approach and

13:26:4321     methodology and said he was looking into that and he

13:26:4622     determined that a minor four percent modification to his

13:26:4923     calculation was appropriate.     But it was all in response to

13:26:5324     her criticisms of his conclusions based on record evidence

13:26:5825     that it was 100 percent of the profit that would go to ISOP.
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 19 of 41 PageID #: 17058
                                                                              19


13:27:04   1                I would like to turn briefly to some of the

13:27:07   2   areas that Mr. Bondor claims they sought this information in

13:27:11   3   discovery.   Your Honor, Rule 37 only prevents parties from

13:27:17   4   using at trial information that was improperly withheld or

13:27:21   5   not disclosed under Rule 26(e).      And Mr. Bondor identified a

13:27:25   6   lot of areas of discovery and this is all new to us, this

13:27:28   7   was not identified in the letter or in the meet and confers.

13:27:32   8                I will say that with respect to the

13:27:33   9   interrogatory that he points to, the general contention

13:27:3710     interrogatory for providing all the bases for damages,

13:27:4111     Intuitive and Mr. Bondor identifies that it would provide

13:27:4512     those bases through its expert reports, which it did, and

13:27:5013     Auris did not move for an earlier disclosure.

13:27:5214                  With respect to the deposition testimony,

13:27:5515     Ms. Moses in particular, she was identified as a company

13:27:5916     witness to provide testimony on particular spreadsheets.

13:28:0317     Now those spreadsheets did not address this intercompany

13:28:0818     profit allocation issue, it was not fairly from the scope of

13:28:1219     the testimony, as you can see from the responses that she

13:28:1420     provided, she was not asked how the profits were allocated

13:28:1921     between the two, ISI and ISOP, with respect to Ion sales.

13:28:2522     She was asked questions about the specific spreadsheets and

13:28:2823     she did not know whether the specific spreadsheets she was

13:28:3224     looking at had ISI or ISOP --

13:28:3525                  THE COURT:   Were any documents ever provided
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 20 of 41 PageID #: 17059
                                                                              20


13:28:37   1   that showed the breakdown of the profits between ISI and

13:28:44   2   ISOP?

13:28:46   3                  MR. WIENER:   You know, I think there were a lot

13:28:50   4   of documents produced that provide the general Ion margin

13:28:55   5   information.    I don't know of a particular document that --

13:29:00   6   the document would be the true up aspect, the reconciliation

13:29:05   7   aspect of this.    And Intuitive could provide those documents

13:29:09   8   now, but we're not seeking to produce a document to show

13:29:12   9   that -- this is not a situation where we're trying to rely

13:29:1510     on a late produced document, it is information that explains

13:29:1811     how the 2010 distribution agreement which was produced

13:29:2212     during document discovery, how it is currently being

13:29:2513     implemented.    And that is a question of discovery that Auris

13:29:3114     pursued during fact discovery at least with respect to how

13:29:3415     the profits are being allocated in a way that would have

13:29:3716     required a disclosure of the four percent true up.         Had they

13:29:4117     thought that and had we provided that information it likely

13:29:4418     would have been included in the initial -- in the initial

13:29:4819     calculation by ISOP.

13:29:5220                    THE COURT:    Okay.   Anything else?

13:29:5821                    MR. WIENER:   Yes.

13:29:5922                    And finally, turning to the issue of the

13:30:0123     prejudice here, as Mr. Bondor makes clear in what he's

13:30:0624     saying, the results of striking the reply report would be

13:30:1225     that Dr. Prowse would not be able to respond to criticisms
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 21 of 41 PageID #: 17060
                                                                              21


13:30:15   1   about how he distinguished between -- how he calculated the

13:30:21   2   portion of Intuitive's overall profits that were lost

13:30:24   3   profits that would have been suffered by ISOP.        Ms. Dean

13:30:29   4   levied an attack on his approach and provides evidentiary

13:30:33   5   support for that, however, she does not conduct a

13:30:36   6   calculation or model that is consistent with how Intuitive

13:30:39   7   actually allocates the profits between the two --

13:30:42   8               THE COURT:    Because she didn't have that

13:30:44   9   information to do it; right?

13:30:4710                 MR. WIENER:    I understand.     But now in talking

13:30:5011     about the Pennypack factors, we're assuming that she should

13:30:5512     have received that and the question is what the correct

13:30:5913     approach would be at this point, you know, if this is

13:31:0514     stricken as opposed to other potential --

13:31:0815                 THE COURT:    Tell me how you think that we could

13:31:1116     fix this at this stage when I have dispositive motions

13:31:1817     already filed, expert discovery and depositions have been --

13:31:2218     look like it's pretty much over.      It sounds like there are

13:31:2619     documents out there that haven't been produced.        What is it

13:31:3020     that you think that we should do and how that would not

13:31:3521     cause us problems going forward?

13:31:3822                 MR. WIENER:    Sure, Your Honor.      And to be clear,

13:31:4223     it's our position that there was --

13:31:4524                 THE COURT:    You're not going to -- I don't think

13:31:4825     you're going to succeed on the nothing should be done.
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 22 of 41 PageID #: 17061
                                                                              22


13:31:54   1   Let's say I'm willing to think about what could be done to

13:31:57   2   cure the prejudice, and it seems like there is a lot, tell

13:32:02   3   me what it is that could be done.

13:32:05   4                  MR. WIENER:   All right, Your Honor.     First of

13:32:08   5   all, given that the trial is now about eight months away,

13:32:12   6   it's like --

13:32:13   7                  THE COURT:    I'm not asking -- wait, wait, I have

13:32:16   8   seven motions, dispositive motions, Daubert motions, all

13:32:22   9   kinds of stuff, thousands of pages, already briefed in front

13:32:2510     of me.   I need time to deal with this.      You guys agreed to

13:32:2911     extend the trial date on the representation that none of

13:32:3412     that would change.    So I get it, the trial date is off, but

13:32:4013     how is it that we're not going to screw up that trial date

13:32:4314     by now screwing up the pretrial motions, the dispositive

13:32:5015     motions that I have in front of me?

13:32:5216                    MR. WIENER:   Your Honor, I would say that

13:32:5417     denying the motion but putting in place some other approach

13:32:5818     to curing Auris' prejudice would not create prejudice with

13:33:0419     respect to the current summary judgement motions.         Auris has

13:33:0820     already filed summary judgement motions on this issue.          It's

13:33:1221     not like this opinion seeking relief from the Court on the

13:33:1622     lost profit issues, it had multiple grounds on which it

13:33:2023     moved and sustaining or allowing Dr. Prowse to provide this

13:33:2324     testimony and allowing Intuitive to provide information

13:33:2725     regarding the true up payment would be relevant to that lost
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 23 of 41 PageID #: 17062
                                                                              23


13:33:30   1   profits motion, but certainly wouldn't make it mute or won't

13:33:33   2   mean there are some other grounds on which they would have

13:33:36   3   moved that they wouldn't move.

13:33:38   4                  I don't think there is prejudice with respect to

13:33:40   5   the summary judgement motion that Auris would face as we

13:33:43   6   explained in our letter, giving the timing of the current

13:33:46   7   financial data, it's likely that before trial there would be

13:33:49   8   a supplementation of a financial data, Intuitive could

13:33:52   9   provide the additional information.      And I just want to be

13:33:5610     clear, I'm not aware that there are necessarily specific

13:33:5811     documents that document the four percent.       We didn't want to

13:34:0112     produce documents late as a result of this, so that's not

13:34:0513     something I am sure one way or the other, but we could look

13:34:0914     for that kind of documentation and provide it to Auris and

13:34:1215     provide a witness so that Auris can test and verify

13:34:1716     Dr. Prowse's supplemental calculation on the ISOP profit

13:34:2117     calculation.    And then have their expert, Ms. Dean, have an

13:34:2718     opportunity to with that information rebut Dr. Prowse's

13:34:3019     approach with the documents and potentially a short

13:34:3420     deposition on this issue.     It would be a fairly narrow

13:34:3821     issue.   And while it's complicated from a financial

13:34:4122     perspective, it is something that a single witness probably

13:34:4423     with a partial day deposition could provide Auris whatever

13:34:4924     additional information it thinks it was entitled to receive

13:34:5225     earlier.
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 24 of 41 PageID #: 17063
                                                                              24


13:34:52   1               And that would put it back to where it would

13:34:55   2   have been had this information been disclosed in the

13:34:58   3   original Prowse report.    Which in contrast if you're looking

13:35:01   4   at the prejudice would be to excluding or striking this

13:35:05   5   information from Dr. Prowse, you heard from Mr. Bondor,

13:35:09   6   Auris thinks this information and this adjusted calculation

13:35:12   7   is stricken that it means that Intuitive will not be able to

13:35:15   8   seek lost profits at all.

13:35:17   9               Now --

13:35:1810                 THE COURT:     Right.   But you told me that in his

13:35:2111     opening report, Dr. Prowse had a theory on profits, lost

13:35:2612     profits for ISOP; right?     The only difference here is that

13:35:3213     -- you're saying that he just needed to reduce that by four

13:35:3614     percent?

13:35:3715                 MR. WIENER:     Correct, Your Honor.     I think there

13:35:3816     is maybe two issues here.     One is whether we're talking

13:35:4217     about excluding Dr. Prowse from providing the expert

13:35:4718     testimony in his reply report which is the subject of their

13:35:5019     motion, and the second would be whether Intuitive would be

13:35:5420     precluded from presenting any information for the four

13:35:5921     percent reconciliation.    I understand this conversation and

13:36:0222     this motion to be directed at Dr. Prowse's opinion, and in

13:36:0623     that context if this motion to strike were granted, he would

13:36:1224     be limited to providing his 100 percent allocation that he

13:36:1625     provided in his opening report and would be unable to
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 25 of 41 PageID #: 17064
                                                                              25


13:36:19   1   respond to Ms. Dean's lengthy attacks regarding that

13:36:24   2   allocation, and unable to provide information that he

13:36:27   3   received that shows that Ms. Dean's approach was incorrect.

13:36:32   4   And that would have obviously material affects on our

13:36:35   5   ability to present through our expert our lost profits

13:36:40   6   scheme.

13:36:41   7               THE COURT:    Mr. Bondor, let me hear from you.

13:36:44   8   I'll give you one minute because we have already been

13:36:47   9   talking for thirty-five on this issue, one minute, just tell

13:36:5010     me about the prejudice and ability to cure the prejudice and

13:36:5411     why that factor of the Pennypack goes in your favor.

13:37:0012                 MR. BONDOR:    Certainly, Your Honor.

13:37:0213                 Basically if Intuitive were allowed to add this

13:37:0714     new information and this new theory to the case at this date

13:37:1115     we would have to reopen fact discovery.       There would have to

13:37:1416     be additional factual depositions, certainly Ms. Moses, also

13:37:1817     whoever she got this information from, because we still

13:37:2118     don't know who that is.    To this day we have no idea where

13:37:2419     this information came from.     There could be other witnesses

13:37:2720     who may have conflicting information.       We would have to redo

13:37:3021     the Prowse deposition on the basis of that record.         We would

13:37:3322     have to do redo all the responsive expert reports of our own

13:37:3723     based on that record.    We would have to rebrief and redo all

13:37:4124     of the damages related motions for summary judgement to the

13:37:4325     Daubert motion which would be to adjust for the new record,
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 26 of 41 PageID #: 17065
                                                                              26


13:37:47   1   and, you know, we have been down this road once before.

13:37:50   2                There is no guarantee that they're not going to

13:37:53   3   find some other brand-new information that isn't recorded

13:37:56   4   and that's never been disclosed in any discovery response,

13:37:58   5   any document or any deposition and we would recycle again.

13:38:03   6   And at this point the prejudice is severe to both the

13:38:06   7   parties having to redo all that work and to Your Honor

13:38:09   8   because you already have in front of you fully briefed and

13:38:12   9   pending the motions for summary judgement and that was all

13:38:1610     pursuant to your scheduling order from back in March of

13:38:2011     2019.   It's ridiculous to ask us to do this again, and none

13:38:2412     of this information was disclosed.

13:38:2513                  THE COURT:    Now I want to hear on the comparable

13:38:2914     licenses.   Mr. Bondor, is that you?

13:38:3415                  MR. BONDOR:    It is, indeed, it is me again.       In

13:38:3716     the second instance, again, the fundamental problem is that

13:38:4417     they did not accord themselves or they didn't honor Your

13:38:5018     Honor's scheduling order.     Basically, in Prowse's opening

13:38:5419     damages analysis, he relies on these licenses between

13:38:5820     Intuitive and Schoelly.    As Plaintiff, it's Intuitive's

13:39:0421     burden to prove technical comparability for the licenses on

13:39:0722     which they intend to rely.

13:39:0923                  In his opening report, Prowse took it upon

13:39:1224     himself without any technical training or expertise simply

13:39:1625     to decide that the technology at issue in the Schoelly
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 27 of 41 PageID #: 17066
                                                                              27


13:39:19   1   agreement is technically comparable to the technology in the

13:39:22   2   patents-in-suit, that's in the Mariottini declaration,

13:39:25   3   Exhibit 6 at paragraphs 261 and 265.       He unambiguously

13:39:31   4   states it's his own conclusion.      He doesn't cite to anyone

13:39:35   5   or rely on anyone else.    At his deposition he confirmed that

13:39:38   6   he had not discussed it with anyone else for his opinion in

13:39:42   7   the report.   That was the full universe of materials on

13:39:45   8   which they were relying and planning to rely on this idea of

13:39:53   9   technical comparability.     And that's a choice that they

13:39:5610     made.

13:39:5611                   Dr. Prowse had talked to Dr. Choset about

13:40:0012     multiple other things.    There are lots of other citations to

13:40:0213     conversations he had with Dr. Choset on other issues, but

13:40:0614     they chose, they made a strategic choice to have Dr. Prowse

13:40:1115     be the one to bear this burden on their behalf with respect

13:40:1416     to technical comparability.     And again, it's their burden.

13:40:1917                   So in our response, in our opposition

13:40:2218     submissions, your technical expert who is skilled in the

13:40:2619     relevant technology examined the patent and the products at

13:40:2920     issue in the Schoelly licenses and he pointed out in his

13:40:3221     responsive report that neither the technology nor the

13:40:3522     licensed products were technically comparable.        And our

13:40:3823     damages expert, Ms. Dean, timely relied on that information

13:40:4324     from Dr. Alterovitz.    Again, that give and take was what was

13:40:5025     instructed by Your Honor's scheduling order.        They were to
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 28 of 41 PageID #: 17067
                                                                              28


13:40:53   1   open on issues that they had the burden, we were to respond

13:40:56   2   and we did.

13:40:57   3                 So then in a reply report, despite not having

13:41:02   4   addressed it in his opening report for the first time,

13:41:05   5   Dr. Choset then sets out a new analysis of the Schoelly

13:41:09   6   technology, and then in his reply damages report for the

13:41:14   7   first time Dr. Prowse claims to rely on that tardy

13:41:17   8   Dr. Choset opinion.

13:41:18   9                 So instead of complying with your scheduling

13:41:2110     order in which Intuitive lays out its damages case as

13:41:2511     ordered including its theories, including the matters on

13:41:2712     which it bears the burden of proof including technical

13:41:3113     comparability and we get to respond to that case as it's

13:41:3514     laid out, and you know, I observed that the whole point of

13:41:3815     the scheduling order is to help the Court narrow issues for

13:41:4216     trial.

13:41:4317                   So we have all the factual discovery, all of the

13:41:4518     facts are up in the air, the expert reports at a time when

13:41:5019     both parties lay their cards on the table and the case

13:41:5420     necessarily narrows.    They make choices, what are they going

13:41:5721     to assert, what damages are they going to request and what

13:42:0122     are they going to rely on and we make choices --

13:42:0423                   THE COURT:    Let me hear from the Plaintiff.

13:42:0624     Mr. Wiener, is this your issue, too?

13:42:0825                   MR. WIENER:   Yes, it is, Your Honor.      Thank you.
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 29 of 41 PageID #: 17068
                                                                              29


13:42:10   1               THE COURT:    Okay.   Here is my first question.

13:42:16   2   How is this going to be used at trial?       Would you now given

13:42:22   3   that this came up in a reply report from Dr. Choset, you're

13:42:31   4   not planning to put Dr. Choset in your case-in-chief to say

13:42:34   5   these are comparable; right?

13:42:37   6               MR. WIENER:    Your Honor, I think we would likely

13:42:39   7   put Dr. Prowse on in our case-in-chief to say that these are

13:42:43   8   comparable and he can explain that he relied on Dr. Choset

13:42:46   9   and information that he received from Dr. Choset on that,

13:42:5010     and should Auris in their rebuttal case put on their

13:42:5411     technology experts and provide the testimony and the opinion

13:42:5712     that Dr. Alterovitz provided, then Dr. Choset in reply would

13:43:0213     be entitled to respond to those and provide as a witness on

13:43:0514     the stand the testimony that he provided in his reply report

13:43:0815     which is the proper province of a reply report.

13:43:1516                 THE COURT:    Would Dr. Prowse be able to say in

13:43:1717     your case-in-chief that he relied on Dr. Choset, or would he

13:43:2118     just be able to say look, I looked at these and I think

13:43:2419     they're comparable, and then you would later hear -- later

13:43:2920     if he were questioned on that, what I'm trying to figure out

13:43:3321     is why should Dr. Prowse be able to say in your

13:43:3822     case-in-chief something that wasn't in his expert report,

13:43:4123     his opening expert report that you waited on until reply?

13:43:4624                 MR. WIENER:    Your Honor, I think the cases out

13:43:4825     there are clear that in reply reports you can expand on the
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 30 of 41 PageID #: 17069
                                                                              30


13:43:53   1   basis and the evidence that you use to support your original

13:43:56   2   opinions that responds to an opposing expert in rebuttal,

13:44:02   3   and that's what we have here.

13:44:03   4               THE COURT:    So does that mean that Dr. Prowse

13:44:06   5   actually spoke with the Dr. Choset before his opening report

13:44:13   6   to get if not, you know, a specific report from Dr. Choset,

13:44:18   7   but that he talked to him and he said yeah, yeah, these are

13:44:22   8   comparable technologically?

13:44:25   9               MR. WIENER:    No, Your Honor, he spoke to

13:44:2710     Dr. Choset before his initial report to get an understanding

13:44:3011     of the patents-in-suit and the technology there, which is a

13:44:3412     component of the technical comparability analysis to the

13:44:3913     Schoelly agreement as he explained in the deposition.         So to

13:44:4214     a certain extent he did, he learned and got an understanding

13:44:4515     from the technical expert about the patents-in-suit and

13:44:4816     Dr. Prowse himself cited to in his original report evidence

13:44:5217     regarding the licensed product from Schoelly, the Einstein

13:44:5718     Vision System as well as Real Viewing and the licensed

13:45:0019     patents from the Schoelly license agreements as well, and

13:45:0420     came to the conclusion that they were sufficiently

13:45:0721     comparable for his use.

13:45:0922                 THE COURT:    And just so I understand, if in the

13:45:1223     trial Dr. Prowse gets on the stand and says I relied on

13:45:1524     Dr. Choset to say that they were comparable, you would be

13:45:2025     okay with Defendants coming in and saying, uh, just so we're
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 31 of 41 PageID #: 17070
                                                                              31


13:45:24   1   clear, you told us on whatever date when you filed your

13:45:27   2   expert report they were comparable, you never asked

13:45:30   3   Dr. Choset about that before you came up with that

13:45:33   4   determination, you would be okay with that; right?

13:45:36   5               MR. WIENER:    I think I want to make sure I

13:45:38   6   understand the question a bit more.      If Dr. Prowse testified

13:45:43   7   what --

13:45:45   8               THE COURT:    Dr. Prowse, it sounded like what you

13:45:47   9   said in your case-in-chief, Dr. Prowse would say these

13:45:5510     agreements are comparable, and I am not a technical person

13:46:0011     but I understand Dr. Choset is a technical person and I

13:46:0412     relied on him for the technology aspect of that.         Is that

13:46:0813     what you were planning to do with Dr. Prowse?

13:46:1014                 MR. WIENER:    To the extent we're entitled to

13:46:1315     provide the additional basis and evidence to respond to

13:46:1716     rebuttal reports that were provided in reply, that would be

13:46:2117     in the initial testimony in our case-in-chief.        If we're

13:46:2618     limited to only the evidence cited in the initial report in

13:46:2919     the case-in-chief, then I think Dr. Prowse would get on the

13:46:3220     stand and explain that he spoke to Dr. Choset to get an

13:46:3621     understanding of the technology that was covered by the

13:46:3822     patents-in-suit and that he did significant investigation on

13:46:4123     his own into the Schoelly licensed patents and the Schoelly

13:46:4524     product, he came to a determination that they were

13:46:4825     technologically comparable.
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 32 of 41 PageID #: 17071
                                                                              32


13:46:50   1               It would then go to Auris's expert that their

13:46:54   2   rebuttal case to provide their technological opinion about

13:46:57   3   whether or not they're comparable, and Dr. Alterovitz opines

13:47:01   4   they are not comparable and in reply it would be Dr. Choset

13:47:04   5   and Dr. Prowse providing the opinions that were disclosed in

13:47:08   6   both Dr. Choset's and Dr. Prowse's reply reports.

13:47:13   7               THE COURT:    Okay.   So Mr. Bondor, why isn't what

13:47:17   8   Mr. Wiener just proposed acceptable given thousand of things

13:47:25   9   were disclosed and the response from the technical expert

13:47:2810     came in response to your technical expert explaining why

13:47:3511     they were -- I don't know if it's a he or she, didn't think

13:47:3812     they were comparable?

13:47:3913                 MR. BONDOR:    They're all he's in this particular

13:47:4414     instance, Your Honor.

13:47:4515                 The reason that that isn't appropriate is

13:47:4716     because it is not in compliance with Your Honor's scheduling

13:47:5117     order and essentially the way that Intuitive chose to

13:47:5618     conduct itself, essentially they laid in wait, just had a

13:48:0219     conclusionary opinion by someone with no basis to say so,

13:48:0720     and then only after our expert who does not have the burden

13:48:1121     comes forth and essentially shows that they are not

13:48:1922     technically comparable and why he believes so and our

13:48:2323     experts in compliance with Your Honor's scheduling order

13:48:2624     laying our case, the problem is that, you know, giving them

13:48:3125     an extra bite at the apple to try to now rely on Dr. Choset
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 33 of 41 PageID #: 17072
                                                                              33


13:48:36   1   to buttress Dr. Prowse's unjustified conclusion really gives

13:48:41   2   them the opportunity to survey the landscape and puts our

13:48:45   3   experts in the position of having essentially to prebut or

13:48:50   4   guess what Dr. Choset might say when clearly the issue was

13:48:55   5   in Intuitive's hands at the time of the opening report, that

13:48:59   6   Dr. Prowse talked to Dr. Choset about other issues, that

13:49:03   7   they affirmatively chose not to put Dr. Choset up on the

13:49:08   8   stand to talk about this comparability by having Dr. Prowse

13:49:13   9   go on alone on the basis of his untrained determination

13:49:2010     about the Schoelly agreement.

13:49:2211                 And so essentially, it is unfair to us to have

13:49:2612     Dr. Choset show up in rebuttal and say, oh, well, I didn't

13:49:3113     say it the first time around, but after I heard what

13:49:3514     Dr. Alterovitz said I later decided myself and I took a look

13:49:4015     at all this stuff that we have the burden of proof on and

13:49:4316     here is my view on it for the first time in reply and then

13:49:4717     exacerbating that injustice to have Dr. Prowse say yeah, I

13:49:5418     got it right after all when it wasn't incumbent on Intuitive

13:49:5919     to come forward with their entire case at the stage of the

13:50:0220     opening expert reports, it really puts us behind the eight

13:50:0621     ball and there is really no way to get around that at this

13:50:0922     stage.

13:50:0923                 Mr. Wiener actually conceded that first

13:50:1324     Dr. Prowse did not speak to Dr. Choset on this issue.

13:50:1825     Dr. Prowse talked about the patents-in-suit, but he did not
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 34 of 41 PageID #: 17073
                                                                              34


13:50:23   1   and told us at his deposition that he had not discussed the

13:50:29   2   technical comparability of the Schoelly agreements or the

13:50:32   3   Schoelly products in his conversations with Dr. Choset and

13:50:37   4   then to have them be able to turn around and rely on a sort

13:50:42   5   of post hoc proctor hoc argument from Dr. Choset that

13:50:46   6   enables Dr. Prowse to point to someone else who actually has

13:50:50   7   the background just turns the scheduling order on its head

13:50:53   8   in exactly the same way that we saw in the lost profits

13:50:57   9   context puts us in the position of rebutting things in our

13:51:0210     -- according to the scheduling order rebutting things that

13:51:0511     were never disclosed, never disclosed in discovery, never

13:51:0812     disclosed at the time.    So that's why I say that it isn't

13:51:1313     proper.

13:51:1414                 Certainly if one were going to do anything,

13:51:1715     having Prowse limited to saying I made the determination

13:51:2216     myself in allowing cross on that does something, but the

13:51:2617     bottom line is I do think that they still get away with

13:51:3018     laying in wait for us because if then they're entitled in

13:51:3619     rebuttal to turn around and say by the way, our expert did

13:51:4020     look at it and he also agrees, that really unfairly takes

13:51:4321     the scheme out of -- it does not force them to live with the

13:51:4722     decision that they made when Dr. Prowse put in his opening

13:51:5123     report.

13:51:5424                 If I could -- I'm sorry.

13:52:0025                 THE COURT:    Okay.   Hold on one second.      All
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 35 of 41 PageID #: 17074
                                                                              35


13:52:20   1   right.

13:52:20   2               MR. WIENER:    Your Honor, this is Eric Wiener.

13:52:23   3   May I respond to Mr. Bondor's statement?

13:52:26   4               THE COURT:    No, I heard enough.      I said no, I

13:52:29   5   heard enough on that.    Thanks.

13:52:32   6               Okay.    So I am going to grant the motion to

13:52:37   7   strike in part and deny it in part.      I am going to grant it

13:52:41   8   as to the lost profits opinions offered regarding ISOP for

13:52:45   9   the first time in Dr. Prowse's reply report at paragraphs

13:52:5010     247 through 251.    In Dr. Prowse's opening report he relied

13:52:5611     on discussions with Ms. Moses, a witness who had not been

13:52:5912     disclosed to Defendant during discovery and he relied on her

13:53:0213     to calculate the incremental margin on certain Ion-related

13:53:0714     sales for part of his lost profit analysis.        Rather than

13:53:1015     strike the portions of the report, I gave Plaintiff the

13:53:1316     break and I allowed Defendant to follow-up with Ms. Moses on

13:53:1817     those discussions and to ask questions regarding issues

13:53:2118     relating to profit margin.

13:53:2419                 During the deposition Ms. Moses was asked

13:53:2720     questions about what the documents that had been produced

13:53:2921     showed including about profit sharing between ISI and ISOP.

13:53:3422     Ms. Moses professed not to have any understanding of those

13:53:3823     issues and testified that the documents produced, which are

13:53:4724     the ones that she had discussed with Dr. Prowse for his

13:53:5025     opening report, were total combined profit rebuttal.         After
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 36 of 41 PageID #: 17075
                                                                              36


13:53:55   1   the deposition, however, Ms. Moses apparently spoke to

13:53:58   2   Dr. Prowse and explained to him in detail how the

13:54:02   3   distribution agreement between ISI and ISOP worked,

13:54:07   4   information that Dr. Prowse used to calculate lost profits

13:54:10   5   for Intuitive, or perhaps to revise those numbers.         He then

13:54:15   6   adjusted his original lost profits analysis based on the

13:54:18   7   information that he learned.

13:54:20   8                In deciding whether to exclude testimony as

13:54:24   9   untimely, the Court considers the Pennypack factors which

13:54:2910     are one, the prejudice or surprise in fact of the party

13:54:3511     against whom the excluded witness would have testified; two,

13:54:3812     the ability of that party to cure the prejudice; three, the

13:54:4213     extent to which waiver of the rule against all unlisted

13:54:4514     witnesses would disrupt the orderly and efficient trial of

13:54:4915     the case; four, bad faith or willfulness in failing to

13:54:5316     comply with the District Court's order.

13:54:5617                  The Court also needs to consider the importance

13:54:5918     of excluded information.

13:55:0119                  Citing the Pennypack factors I will strike the

13:55:0420     new opinions in paragraphs 247 through 251 and the cited

13:55:0921     exhibits in those paragraphs.

13:55:1022                  I'll start with the importance of the included

13:55:1523     evidence.   Despite Intuitive's assertion that the

13:55:1724     information in the paragraph is important, Intuitive's

13:55:2125     actions suggest otherwise.     Intuitive has the burden of
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 37 of 41 PageID #: 17076
                                                                              37


13:55:24   1   proof on damages.   I did not include the opinions or the

13:55:27   2   underlying factual assertions in Dr. Prowse's opening

13:55:31   3   report.   He didn't think that the information was important

13:55:34   4   enough to produce in discovery.      They provided the data

13:55:40   5   underlying those opinions to Dr. Prowse before his opening

13:55:44   6   report.   They do not think that the information was

13:55:47   7   important enough to educate Ms. Moses about before her

13:55:50   8   deposition which was already ordered to try to cure any

13:55:53   9   prejudice from the surprise in the opening report.

13:55:5610                   Additionally, Intuitive says that its original

13:56:0011     opening reports had a theory of lost profits from ISOP and

13:56:0612     if that's the case, then it seems like the new calculations

13:56:0813     are not critical, and this also supports exclusion.

13:56:1314                   Next, I turn to the prejudice and surprise to

13:56:1615     Auris.    And I think it's pretty clear here that Auris has

13:56:1916     been surprised and prejudiced by the assertion of a new lost

13:56:2317     profit theory in a reply report.      Typically, reply reports

13:56:2918     are not a do over to offer new theories and new calculations

13:56:3419     in response to criticism in a responsive report.         Here I

13:56:3720     ordered the deposition to be taken to understand what

13:56:4021     information Dr. Prowse was getting from Ms. Moses in

13:56:4422     connection with his opinions in his opening report.         At the

13:56:4723     deposition, Ms. Moses was asked about the profits of ISI and

13:56:5224     ISOP and testified that she did not have an understanding of

13:56:5425     how those things worked.     Auris tried to get information and
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 38 of 41 PageID #: 17077
                                                                              38


13:56:58   1   couldn't, then after the deposition, Ms. Moses obtained new

13:57:02   2   information from unknown sources and had more discussions

13:57:06   3   with Dr. Prowse.   And Dr. Prowse used those discussions as

13:57:09   4   the basis of his revised lost profits theory in his reply

13:57:14   5   report.    Auris had no opportunity to discover information

13:57:18   6   about the purported profit sharing and discount rates in the

13:57:21   7   damages report and had no opportunity to respond to the new

13:57:25   8   theory.

13:57:26   9                 Next, the ability to cure the prejudice and the

13:57:3010     effect of allowing the new opinions on the orderly and

13:57:3211     efficient trial, I agree with Auris that there is no cure

13:57:3612     for the prejudice at this point.      I already gave Intuitive a

13:57:3913     second chance on its damages case and the result of that was

13:57:4214     apparently to allow Intuitive to come up with a whole new

13:57:4615     lost profits theory.    Expert discovery should not be a

13:57:4916     moving target, but allowing attempts to cure earlier

13:57:5217     prejudice have made lost profits damages in this case into a

13:57:5718     moving target.   And although the trial date has been moved,

13:58:0019     the parties agree that the change would not impact the

13:58:0320     dispositive motions now.     Dispositive motions are fully

13:58:0821     briefed.   I think we have something like seven motions and

13:58:1022     hundreds if not thousands of pages supporting and opposing

13:58:1323     them.   Allowing additional documents to be produced,

13:58:1624     additional depositions to be taken, additional expert

13:58:1925     reports, it's likely to cause changes to or additional
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 39 of 41 PageID #: 17078
                                                                              39


13:58:24   1   motions and interfere with my ability to address the motions

13:58:28   2   prior to trial.

13:58:29   3                And finally, I credit plaintiff's attorney's

13:58:32   4   representations as to how things unfolded here and I will

13:58:35   5   not find that there has been bad faith or willfulness, but I

13:58:39   6   am troubled that after I specifically ordered a deposition

13:58:42   7   on the issue of backdoor communications with Dr. Prowse,

13:58:45   8   plaintiffs waited until after the deposition in which she

13:58:48   9   could not answer questions posed to educate Ms. Moses on the

13:58:5210     issues discussed with Dr. Prowse to form the basis of his

13:58:5511     new lost profits.   The result of that again was to have

13:58:5912     Dr. Prowse rely on undisclosed information.

13:59:0213                  So I am going to grant the motion with respect

13:59:0814     to paragraphs 247 through 251.

13:59:1115                  Now, as to the second request on the comparable

13:59:1316     licenses, I am going to deny the motion.       In his opening

13:59:1717     expert report, Dr. Prowse concluded that the Schoelly

13:59:2018     agreements were comparable to the hypothetical license in

13:59:2319     this case.   Auris's expert, Dr. Alterovitz disagreed.

13:59:2820     Intuitive's technical expert, Dr. Choset, responded to

13:59:3421     Dr. Alterovitz in his reply report and Dr. Prowse relied on

13:59:3822     Dr. Choset in his reply report.      Although, it likely would

13:59:4223     have been better to have a technical expert address the

13:59:4424     issues up front, I think that given the circumstances here

13:59:4725     and what was in Dr. Prowse's opening report that all of the
   Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 40 of 41 PageID #: 17079
                                                                              40


13:59:53   1   opinions Auris seeks to strike were offered to directly

13:59:57   2   contradict or rebut the opposing party's expert, and thus

14:00:01   3   under the circumstances here, I will allow the opinions.

14:00:04   4   And that is both the opinions of Dr. Prowse and Dr. Choset

14:00:08   5   on whom Dr. Prowse relies.

14:00:13   6                 That being said, we can allow -- we can address

14:00:16   7   what Intuitive can elicit in its case in chief and what

14:00:22   8   leeway I will give Auris's technical expert to respond to

14:00:26   9   Dr. Choset at trial, even if the opinions that Auris's

14:00:3210     expert were not in the report because they couldn't have

14:00:3611     been because they would come in response to what Dr. Choset

14:00:4112     said later.   We can address all of that in connection with

14:00:4413     the pretrial proceedings.

14:00:4714                   So that's my ruling, granting in part and

14:00:5015     denying in part the motion to strike.

14:00:5216                   Is there anything else that we need to address

14:00:5417     at this point?   From Plaintiff?     From Plaintiff, anything?

14:01:0918     Is anybody there?

14:01:1119                   MR. BONDOR:   Yes, Your Honor, I'm still here.

14:01:2020                   MS. KELLER:   No questions, Your Honor.

14:01:2121                   THE COURT:    Anything from Defendant?

14:01:2222                   MR. BONDOR:   Nothing further from Defendant,

14:01:2423     Your Honor.   Thank you, very much.

14:01:2524                   THE COURT:    Thank you everyone.    Have a good

14:01:2725     weekend.
Case 1:18-cv-01359-MN Document 416 Filed 01/28/21 Page 41 of 41 PageID #: 17080
                                                                           41


    1                   (Teleconference concluded at 2:01 p.m.)

    2                  I hereby certify the foregoing is a true and
          accurate transcript from my stenographic notes in the proceeding.
    3

    4                                            /s/ Dale C. Hawkins
                                               Official Court Reporter
    5                                              U.S. District Court

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
